DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed October 14, 2021, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Once again, there is no apparent response to the rejection under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and nonstatutory double patenting rejections set forth in the remarks. It appears to be a bona fide attempt at a response, but ALL rejections should be responded to in each response.
The amendments to the claims have overcome the rejections previously made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The broadest reasonable interpretation of the previously presented “is sodium free” and currently presented “contains no sodium” are the same and therefore the amendment to claim 1 does not alter the interpretation of the claims.

Priority

In response to the statements regarding the effective filing date of the instant claims being July 7, 2016 in the Office Action mailed April 14, 2021, Applicants state that support can be found U.S. Provisional Applications Nos. 62/189580 (note that the incorrect application number is present at the bottom of p 11 of the remarks, although the correct application number is present on the top of p 12 of the remarks) and 62/238,059 as reference is made to not using the sodium salt form of excipients and that sodium free formulations are made.
These cited statements and other disclosure of the previously filed applications are insufficient to support the presently claimed subject matter. The claims require a final formulation that is sodium free, not merely one that is prepared from excipients that are not in the form of the sodium salt. Sodium can be present as impurities in the excipients themselves even if the sodium salt form of a particular excipient is not used. These disclosures reference the use of “water for injection” or “sterile water for injection” but there is no indication that such water would inherently and necessarily be sodium free, such as deionized or distilled water. Beyond being sodium free, the claimed formulation is also required to have more than 15% w/v poloxamer 188, be stable from oxidative decomposition and an acetaldehyde content as required by the instant claims. While the Examiner located reference to the preparation of ‘sodium free’ formulations, these were specific formulations and there was no indication that such formulations would have the required stability from oxidative decomposition and acetaldehyde 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 14, 2021 and those set forth herein.
Applicants do not present any arguments regarding this rejection for the Examiner to address herein. The lack of support in prior filed applications was 

Claims 31 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Each claim has been amended to combine multiple items, e.g., “citrate buffer (pH about 2), citrate buffer (pH about 5), citrate buffer (pH about 6.3)” was replaced with “citrate buffer”. These amendments improperly broaden the claimed subject matter beyond what was disclosed in the specification as originally filed as this allows for the use of the claimed compounds at any pH. Not all of the originally disclosed pH values match the pKa values for a particular buffer, A particular compound is generally effective as a buffer in the pH range(s) immediately around the pKa(s) for that compound. As indicated by the ScienceDirect overview for citric acid (https://www.sciencedirect.com/topics/chemical-engineering/citric-acid, accessed December 6, 2021), citric acid has three pKa values of 3.1, 4.7 and 6.4, making it a poor buffer at around pH 2, as this value is more than 1 pH unit below the closest pKa value. 
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 5 – 7, 36, 58, 59 and 84 were rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (WO 2015/058013) in view of Palecksay et al. (Annals Internal Medicine, 1996) and McGeown (Clin Man Electrolyte Disorders, 1983). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 14, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that sodium is employed in the LCMF poloxamer 188 formulations Emanuele ‘013 to offset the loss of sodium via diuretic therapy and/or guard against reduced sodium intake/retention. Removing sodium from this composition destroys the intent of the invention and changes its principle of operation and one skilled in the art would not make this modification. The only apparent reason for doing so appears to be improper hindsight bias employed to recreate the claims while ignoring the clearly stated purpose of the reference to provide sodium to offset sodium loss and Emanuele ‘013 is completely silent as to reduced sodium or sodium free compositions and thus the combination cannot arrive at the claimed invention.
These arguments are unpersuasive. The arguments only address the contents of the primary reference and no mention as to the disclosure and teachings of the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Depending on the cause of the need for treatment, there may not be a need to replace lost sodium. And by preparing a composition that is free of sodium, it allows for a more versatile solution to be prepared in that sodium can be added or administered separately for patients in need of sodium supplementation and for patients such as those identified in with hypernatremic patients with concentrating defects with common contributing factors of diuretic administration. That administered compositions can contain sodium which can contribute to hypernatremia was disclosed by McGeown. Therefore, when the teachings of each of the applied prior art documents as a whole and the knowledge of the person of ordinary skill in the art are considered, the use of LCMF poloxamer to treat side effects and complication of hemo-concentration with no sodium to prevent or treat hypernatremia is reasonably suggested by the applied prior art.

Claims 14 – 20 and 24 – 35 were rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al., Palecksay et al. and McGeown further in view of Speck et al. (US 6,638,913). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 14, 2021 and those set forth herein.
Applicants do not present any arguments regarding the Speck reference for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Applicants do not present any arguments relating to the double patenting rejections previously set forth. This renders the response noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patents 9,403,941, 9,757,411 and 10,501,577 have all been issued. In the interest of compact prosecution, the examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejections based on US Patent Nos. 9,403,941, 9,757,411 and 10,501,577. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent Nos. 9,403,941, 9,757,411 and 10,501,577 and no Terminal Disclaimer has been filed, the rejections below are maintained for the reasons of record. 

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 56 of U.S. Patent No. 9,403,941 in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US .

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 37 of U.S. Patent No. 9,757,411 in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US 6,638,913). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 14, 2021 and those set forth herein.

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 29 of U.S. Patent No. 10,501,577 in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US 6,638,913). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 14, 2021 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Nissa M Westerberg/Primary Examiner, Art Unit 1618